 

— ee,
USDC SDNY
DOCUMENT

Els ( . RONICALLY FILED

Dow ty

19-cv-5930 (JSR)

 

 

  
    
    

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MAPLE DRAKE AUSTELL OWNER,
LLC,

 

 

 

 

 

Petitioner,
OPINION AND ORDER

 

-against-
D.F. PRAY, INC.,

Respondent.

 

 

 

JED S. RAKOFF, U.S.D.J.

Petitioner Maple Drake Austell Owner, LLC (“Maple Drake”)
seeks a preliminary injunction staying an arbitration commenced by
respondent D.F. Pray, Inc. (“Pray”). For the reasons that follow,
the petition is denied.

Maple Drake is the owner of property that is undergoing
construction in Queens. Pray is the general contractor for the
project. The construction contract is governed by New York's Prompt
Payment Act (“PPA”), which, among other things, mandates a
particular procedure for the submission and payment of contractor
invoices. Specifically, upon receiving an invoice, the building
owner must “approve or disapprove” the invoice. N.Y.G.B.L. § 756-
a(2) (a) (i). Grounds for disapproval include “[ulnsatisfactory or
disputed job progress” and “[fJailure to comply with other material
provisions of the construction contract.” N.Y.G.B.L. §§ 756-

a(2) (a) (1) (1), (4). An owner must not, however, “unreasonably

 
withh(o]ld” approval or “in bad faith disapprove all or a portion
of an invoice,” and must “prepare and issue a written statement”
justifying any refusal. N.Y.G.B.L. § 756-a(2) (a) (i). Payment must
be made within 30 days of approval of the invoice, and the owner
may withhold “only an amount that is sufficient to pay the costs
and expenses the owner reasonably expects to incur in order to
cure the defect” that prompted the disapproval. N.Y.G.B.L. §§ 756-
a(3) (a) (ii), (iv).

The PPA provides several remedies for noncompliance. First,
if the owner fails to pay within the mandated time period, interest
begins to accrue. N.Y.G.B.L. § 756-b(1) (a). Second, if the owner
fails to approve or disapprove an invoice in time, or fails to pay
“the undisputed invoice amount” in time, the contractor may suspend
performance. N.Y.G.B.L. § 756-b(2) (a) (i). Finally, “[u]pon receipt
of a written complaint . . . that an owner has violated the
provisions of this article . . . the parties shall attempt to
resolve the matter giving rise to such complaint.” N.Y.G.B.L. §756-
b(3) (a). If they cannot agree on a resolution, “the aggrieved party
may refer the matter .. . to the American Arbitration Association
for an expedited arbitration.” N.Y.G.B.L. § 756-b(3) (c). The PPA
further declares that any contractual provision “stating that
expedited arbitration as expressly provided for and in the manner
established by [S$ 756-b] is unavailable to one or both parties” is

“void and unenforceable.” N.Y.G.B.L. § 757(3).

 
On May 9, 2019, Pray submitted an interim invoice for
$721,305.39. By letter dated May 13, 2019, Maple Drake stated that
it would not pay because the amount owed was less than the amount
of a lien Pray had asserted against the property. Pray then issued
a notice of complaint, alleging that Maple Drake was withholding
payment unreasonably and in bad faith, in violation of the PPA.
After the parties failed to resolve the dispute, Pray, on June 14,
2019, served a demand for expedited arbitration and requested that
it be located in Boston, Massachusetts. Maple Drake then filed in
New York state court, seeking an emergency order staying the
arbitration. Pray removed the action to this Court, and Maple Drake
renewed its application here.! On June 25, 2019, Judge Carter
granted petitioner’s motion for an order to show cause, stayed the
arbitration and all response deadlines for 14 days, and scheduled
a prompt hearing before the undersigned. Order to Show Cause, ECF
No. 11. This Court reviewed the briefing submitted in connection
with the order to show cause application and heard oral argument
on July 2, 2019.

To justify a preliminary injunction, Maple Drake must show,
among other things, a likelihood of success on the merits. North

Am. Soccer League, LLC v. United States Soccer Federation, Inc.,

 

1 This Court has diversity jurisdiction because petitioner is a citizen
of Delaware and New Jersey, respondent is a citizen of Rhode Island and
Massachusetts, and the amount in controversy (1.é. the amount at stake
in the underlying arbitration) is over $700,000. See Doctor's Associates,
Inc. v. Hamilton, 150 F.3d 157, 160 (2d Cir. 1998).

3

 
883 F.3d 32, 37 (2d Cir. 2018). In this case, the dispositive
question is whether the parties’ dispute is subject to mandatory
arbitration.

It is undisputed that the contract in this case does not
provide a basis for compelled arbitration; rather, it permits
arbitration only “[u]pon mutual agreement of the parties.”
Briansky Decl. Exh. A-2 (“General Contract”) § 9.1.3, ECF No. 15-
2. However, Pray argues that the PPA’s arbitration provision
applies. Maple Drake disagrees, arguing that the PPA’s arbitration
provision applies only to undisputed invoices. For several
reasons, the Court is persuaded that Pray’s reading is correct.

To begin with the caselaw, which is admittedly slim,

petitioner relies largely on Southgate Owners Corp. v. KNS Bldg.

 

Restoration Inc., No. 651927/2013, 2013 WL 5869618 (Sup. Ct. N.Y.
Cty. July 24, 2013), in which the court held that the PPA’s
mandatory arbitration provision “applies to undisputed invoices

only.” Id. at *3. Petitioner also points to Turner Constr. Co. Vv.

 

J&A Concrete Corp., 44 Misc.3d 217 (Sup. Ct. N.Y. Cty. 2014), in

 

which the court held that parties could contractually modify the
availability of arbitration based on the PPA’s general savings

clause. Id. at 226.2

 

2 The savings clause states that, “[e]xcept as otherwise provided in this
article, the terms and conditions of a construction contract shall
supersede the provisions of this article and govern the conduct of the
parties thereto.” N.Y.G.B.L. §756-a.

4

 
But both decisions by these lower courts are contradicted by
a subsequent decision of the Appellate Division, Third Department,
in Matter of Capital Siding & Constr., LLC, 138 A.D.3d 1265 (3d
Dep’t 2016). There, the court held that the PPA’s forced
arbitration provision applied, even though “a dispute arose [over
an invoice] and petitioner withheld certain payments from
respondent.” Id. at 1265-66. The court went on to say that parties
could not contractually abridge or modify the PPA’s arbitration
provision because § 757(3) “voids and renders unenforceable any
contractual provision that makes expedited arbitration unavailable
to one or both parties.” Id. at 1266. As the Third Department
appears to be the only New York appellate authority to have
interpreted the relevant provisions of the PPA, Capital Siding is
binding on this Court and unambiguously favors respondent. ?

Even were it not binding, this Court is persuaded that Capital
Siding’s interpretation is the better one. Petitioner concedes
that the PPA’s arbitration provision does not, by its terms, limit
the availability of arbitration to statutory violations related to
undisputed invoices. Rather, it applies broadly to any

“violat[ion])” of “the provisions of this article.” N.Y.G.B.L. §

 

3 See Mountain View Coach Lines, Inc. v. Storms, 102 A.D.2da 663, 664 (2a
Dep’t 1984) (“The Appellate Division is a single statewide court divided
into departments for administrative convenience and, therefore, the
doctrine of stare decisis requires trial courts in this department to
follow precedents set by the Appellate Division of another department
until the Court of Appeals or this court pronounces a contrary rule.”)
{c1tations omitted).

 

 
756-b(3) (a). And it is clear that an owner could violate the PPA
regarding a disputed invoice - by, for example, disapproving the
invoice in bad faith, N.Y.G.B.L. § 756-a(2) (a) (i), or simply by
refusing to approve it for a reason that is not sanctioned by the
statute. Indeed, Pray’s allegation in this case is that Maple Drake
withheld payment in bad faith.

Petitioner points to the fact that another remedy, suspension
of performance, is available only when the owner fails to pay an
undisputed amount (or fails to approve or disapprove the invoice
at all). N.Y.G.B.L. § 756-b(2) (a) (i). From this, petitioner infers
that the entire remedial section of the statute is concerned only
with undisputed invoices. But the Court draws the opposite
conclusion: the Legislature’s decision to limit one remedy to
undisputed invoices strongly suggests that other remedies, which
contain no such limitation, are available regardless of whether
the invoice is disputed.

Insofar as petitioner contends that it cannot be compelled to
arbitrate until there is a determination that it has actually
“violated the provisions of” the PPA, N.Y.G.B.L. § 756-b(3) (a),
the Court rejects that argument. The predicate for arbitration is
a “complaint,” which in legal terminology refers to an allegation.
It is not necessary for Pray to prove, at this early stage, that
Maple Drake is actually in violation of the statute, only to claim

as much. It is unthinkable that the New York Legislature intended

 
to subject every demand for arbitration under the PPA to
gatekeeping merits litigation in court before any arbitration
could proceed. See Pike Company, Inc. v. Tri-Krete Ltd., 349 F.
Supp. 3d 265, 277-78 (W.D.N.Y. 2018).

At oral argument, Maple Drake suggested that the language of
the PPA - that a party may “refer the matter” to arbitration -
left some room for doubt as to whether the other party was
compelled to participate. That argument is meritless. The overall
context of the provision Clearly contemplates mandatory
arbitration, and it is flatly implausible that the statute allows
a Silent veto to the party opposing arbitration.

In sum, Pray’s reading of the statute is the better one and
is consistent with the limited New York caselaw on the subject.
Maple Drake's authorities to the contrary are less persuasive and
not binding. Even if the state of the law is somewhat confused,
that does not help Maple Drake, which must show a likelihood of
success on the merits to justify a preliminary injunction.

This dispute is therefore subject to the PPA’s arbitration
provision. Because Maple Drake has not shown that it is likely to
prevail, its request for a preliminary injunction must be denied.
Any further disputes, including whether Maple Drake in fact
violated the PPA, are merits questions reserved for the arbitrator.

One final matter. The American Arbitration Association’s

letter to the parties indicated that respondent requested that the

 
arbitration be held in Boston, Briansky Decl. Exh. K, ECF No. 15-
12, a forum with no connection to the instant dispute or to
petitioner. At oral argument, respondent’s counsel conceded that
this was an error and acknowledged that respondent would not object
to holding the arbitration in New York. The AAA’s letter further
noted that petitioner could object to holding the arbitration in
Boston, and it appears that the AAA’s rules would presumptively
locate the arbitration in New York. See Am. Arbitration Assoc.
Constr. Rule 12(a) (where no location is specified in applicable
agreement, “the locale shall be the city nearest to the site of
the project in dispute”).4 The Court therefore expects that
petitioner will promptly request that the arbitration be held in
New York and that respondent will join in that request. Based on
that understanding, the Court does not see any need to take further
action at this time.

For the foregoing reasons, Maple Drake’s petition for a stay
of arbitration is hereby denied and the petition dismissed. The

Clerk of the Court is directed to close the case.

 

SO ORDERED.
Dated: New York, NY QW
C/ a
July $., 2019 JED S. RAKOFF, U.S.D.J.

 

4 Holding the arbitration outside of New York, over petitioner’s
objection, might itself violate the PPA. Cf. N.Y.G.B.L. § 757 (1)
(rendering void any contractual provision “that requires any litigation,
arbitration or other dispute resolution proceeding arising from the
contract to be conducted in another state”).

8
